Mr. Justice Leech delivered the opinion of the court: This is a claim filed by the City of Pontiac, a municipal corporation, of the State of Illinois, in the sum of $1,020.00, due to said city from the State of Illinois, as a part of the cost of operating and maintaining a septic sewerage disposal plant located near the" City of Pontiac and through which all of the sewage of the Illinois State Reformatory, a State institution, is disposed of. The claim has been investigated and approved by the Department of Public Welfare. The Attorney General of the State of Illinois consents to an award in the above amount, from February 1, 1922, to June 30, 1923, at the rate of $60.00 per month. The court therefore awards' the claimant the sum of $1,020.00.